Title: Cash Accounts, September 1773
From: Washington, George
To: 



[September 1773]



Cash


Septr 13—
To Cash won at Cards
£ 0. 7. 6


20—
To Cash of David Rankin for Rent
4. 0. 0


23—
To Ditto Recd from Mr Herbert on acct of Fishing
21. 0. 0



Contra


2—
By Cash paid Willm Roberts
25. 0. 0



By Ditto sent to the Ann[apoli]s Printer
1. 4. 0


4—
By Do pd John Javins for 20 Bls Wheat M.
4. 0. 0



By Charity
6. 0. 0



By Cash paid John Hagan
0.12. 0


7—
By Ditto Mrs Washington
1.10. 0



By Ditto pd Mr Jno. Orr for two Bed Ticks
3. 4. 0



By Giles’s Exps. to Annapolis
0. 6. 0


17—
By Mr Robt Harrison for Sundy Opns
5. 0. 0


23—
By Messrs Hall & Gilpen for Iron
11. 8. 6



By Doms Havenor
0.18. 0



By Travellg Exps. to and from the Annapolis Races
4.16.10



By Sundry Play Tickets
3. 6. 0



By a Ticket to the Ball
0. 6. 0



By Cards & Racing
3.16. 0



By Servants
1.15. 3




 14. 0. 1



By Cash pd for Mr Custis’s Exps. there
3. 0. 0


